RESOLUCIÓN
Correspondiendo al deseo expresado por el Hon. William Philippi Ramírez de renunciar —por razones de salud— a la posición de Presidente del Comité de Reglas para Asuntos de Menores de la Conferencia Judicial, el Tribunal acepta la referida renuncia no sin antes expresar su reconocimiento al Hon. William Philippi Ramírez por su labor como Presidente de dicho Comité, y le agradece su aportación desinteresada al mejoramiento de la profesión y de la administración de la justicia en Puerto Rico.
Se designa al Hon. José Aponte Pérez, Presidente de dicho Comité.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General